Citation Nr: 0740979	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  05-18 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left wrist 
disability.

2.  Entitlement to service connection for a right wrist 
disability.

3.  Entitlement to service connection for a right ankle 
disability.

4.  Entitlement to an initial evaluation in excess of 10 
percent for temporomandibular joint (TMJ) dysfunction, prior 
to May 25, 2006.

5.  Entitlement to an initial evaluation in excess of 30 
percent for TMJ dysfunction, from May 25, 2006.

6.  Entitlement to an initial evaluation in excess of 10 
percent for headaches, secondary to TMJ dysfunction.

7.  Entitlement to an initial compensable evaluation for 
bilateral pes planovalgus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel


INTRODUCTION

The veteran had active service from September 1997 to March 
2004.

This matter comes to the Board of Veterans' Appeals (Board or 
BVA) on appeal from a March 2004 rating decision of the 
Muskogee, Oklahoma Regional Office (RO) of the Department of 
Veterans Affairs (VA) that, in pertinent part, denied service 
connection for a bilateral wrist disability and a right ankle 
disability.  It also granted service connection for TMJ and 
assigned a 10 percent evaluation, effective March 9, 2004.  
The RO also granted service connection for headaches, 
secondary to TMJ dysfunction and assigned a 10 percent 
evaluation, effective March 9, 2004.  The veteran was also 
granted service connection for bilateral pes planovalgus and 
assigned a noncompensable evaluation, effective March 9, 
2004.

Subsequently, in an August 2006 decision, the RO increased 
the veteran's evaluation for TMJ dysfunction from 10 percent 
to 20 percent, effective May 25, 2006.  Thereafter, in an 
October 2006 decision, the RO found that there was clear and 
unmistakable error in the evaluation of TMJ dysfunction and 
retroactively increased the veteran's evaluation to 30 
percent, effective May 25, 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reflects that the veteran, on her VA Form 9 
received in June 2005, requested a BVA hearing at a local VA 
office before a member of the Board.  She was notified by a 
September 2006 letter from the RO that such hearing had been 
scheduled for October 25, 2006.  However, in a letter 
received at the RO on October 10, 2006, the veteran asked 
that her hearing be rescheduled for another date.  There is 
no evidence that the RO has attempted to reschedule the 
veteran's hearing.

The Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480. 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

With respect to the veteran's claim for an increased 
evaluation for bilateral pes planovalgus and headaches, the 
record reflects that the veteran was last afforded QTC 
examinations in February 2004.  The Board finds that a new 
examination is necessary to determine the current nature and 
extent of the veteran's service-connected pes planovalgus and 
headaches.  Such information would be useful in the de novo 
adjudication of the veteran's claims.

Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notice with regard to the 
issues on appeal, in accordance with the 
decision in Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as well as 38 U.S.C.A. 
5102, 5103, and 5103A, 38 C.F.R. 
§ 3.159, and any other applicable legal 
precedent.  Specifically, the appellant 
and her representative should be 
informed as to the information and 
evidence necessary to substantiate her 
claims for service connection for 
bilateral wrist disability and a right 
ankle disability, as well as her claims 
for increased initial evaluations for 
TMJ dysfunction, headaches, and 
bilateral pes planovalgus, including 
which evidence, if any, the she is 
expected to obtain and submit, and 
which evidence will be obtained by VA.  
The veteran should also be advised to 
send any evidence in her possession 
pertinent to her appeal to the VA.  
Additionally, the veteran should be 
advised of what information and 
evidence not previously provided, if 
any, will assist in substantiating or 
is necessary to substantiate the 
elements of the claims, including 
notice that a disability rating and/or 
an effective date will be assigned in 
the event of award of the benefit 
sought.

2.  Contact the veteran and request that 
she furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom she has received 
treatment for the disabilities on 
appeal.  After securing the necessary 
authorizations for release of this 
information, seek to obtain copies of 
all treatment records referred to by the 
veteran, not already of record.

3.  Schedule the veteran for a VA 
examination by the appropriate to 
determine the current nature and extent 
of her service-connected headaches.  The 
examiner should specifically comment on 
the frequency and duration of the 
headaches, whether they are prostrating, 
and whether they are productive of severe 
economic inadaptability.  

All necessary tests should be performed.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.

4.  The veteran should then be afforded a 
VA examination by a specialist in 
orthopedics, if available, to determine 
the current nature and extent of her 
bilateral pes planovalgus.  The examiner 
should specifically comment on whether 
the veteran's pes planovalgus is 
manifested by weight-bearing line over or 
medial to the great toe, inward bowing of 
the tendo Achilles, pain on manipulation 
and use of the feet, deformity 
(pronation, abduction, etc.), level of 
pronation and/ or abduction, swelling on 
use, characteristic callosities, and/or 
spasm of the tendo achilles on 
manipulation, not improved by orthopedic 
shoes or appliances.  The claims folder 
must be made available to the examiner in 
conjunction with the examination.

All necessary tests should be performed.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.

5.  Thereafter, the issues on appeal 
should be readjudicated.  If any benefit 
sought on appeal remains denied, issue a 
supplemental statement of the case and 
afford the veteran and her representative 
the appropriate opportunity to respond.  

6.  If any benefit sought on appeal 
remains denied, contact the veteran and 
advise her that, per her October 10, 2006 
request, she may present testimony at a 
personal hearing at the local RO before a 
Veterans Law Judge of the Board of 
Veterans' Appeals via either a 
videoconference hearing or an in-person 
hearing before a traveling Veterans Law 
Judge sitting at the local RO.  The 
veteran should be requested to specify 
whether she desires a videoconference or 
Travel Board hearing.  Thereafter, as 
warranted, schedule the desired hearing 
before a Veterans Law Judge of the Board 
of Veterans' Appeals at the local RO.

The appellant is hereby notified that failure to report for 
any scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of her claims and may result in 
a denial.  38 C.F.R. § 3.655 (2007)

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELLL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b)(2007).



